Citation Nr: 0205801	
Decision Date: 06/04/02    Archive Date: 06/13/02

DOCKET NO.  97-33 551A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased disability evaluation for 
residuals of a shrapnel wound to the right calf, with scar, 
currently evaluated as 10 percent disabling.

2.  Entitlement to a compensable disability evaluation for 
residuals of a shrapnel wound to the right thigh, with scar.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel


INTRODUCTION

The veteran had active service from January 1951 to December 
1952.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO) which denied the benefits sought on 
appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran's residuals of a shrapnel wound to the right 
calf are not productive of moderately severe damage to Muscle 
Group XI.

3.  The veteran's residuals of a shrapnel wound to the right 
thigh are not productive of moderate damage to Muscle Group 
XIV.
 
4.  The veteran's scars of the right calf and thigh are not 
tender and painful, nor are they poorly nourished with 
repeated ulceration.



CONCLUSIONS OF LAW

1.  The criteria for an increased disability evaluation, in 
excess of 10 percent, for residuals of a shrapnel wound to 
the right calf, with scar, have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107(b) (West 1991 & Supp. 2001); 66 Fed. 
Reg. 45,620, 45,630-32 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. §§ 3.321, 
4.1-4.14, 4.40-4.46, 4.56, 4.73, 4.118, Diagnostic Codes 
5314, 7803, and 7804 (1996 & 2001).

2. The criteria for a compensable disability evaluation for 
residuals of a shrapnel wound to the right thigh, with scar, 
have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 
1991 & Supp. 2001); 66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.40-4.46, 4.56, 4.73, 
4.118, Diagnostic Codes 5314, 7803, and 7804 (1996 & 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran essentially contends that the current disability 
evaluations assigned for his residuals of a shrapnel wound to 
the right calf and thigh do not accurately reflect the 
severity of those disabilities.  Specifically, the veteran 
asserts that his shrapnel wounds should be assigned higher 
disability evaluations because he experiences pain, weakness, 
and poor coordination as a result of his in-service injuries.

As a preliminary matter, the Board finds that all relevant 
facts have been properly and sufficiently developed and that 
no further assistance to the appellant is required in order 
to comply with the duty to assist as mandated by the Veterans 
Claims Assistance Act.  See 38 U.S.C.A. § 5103A (West Supp. 
2001); 66 Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. § 3.159).  This law sets forth 
requirements for assisting a claimant in developing the facts 
pertinent to his or her claim.  In this regard, the Board 
notes that VA fulfilled its duty to assist the veteran by 
obtaining and fully developing all relevant evidence 
necessary for an equitable disposition of the issue on 
appeal.  The veteran's service medical records and relevant 
treatment records have been obtained and the veteran was 
afforded several VA examinations.  In addition, in September 
2000, the Board remanded the appellant's claim for additional 
development.  In response, the RO obtained additional VA 
medical records and afforded the veteran an additional VA 
examination, as well as requested additional information 
regarding the veteran's medical treatment from the veteran.  
The statement of the case and subsequent supplemental 
statements of the case provided to the veteran, as well as 
additional correspondence to the veteran, informed him of the 
pertinent laws and regulations and the evidence necessary to 
substantiate his claim.  Thus, the Board finds that the 
veteran's appeal will not be adversely affected merely 
because the RO developed the veteran's appeal prior to the 
enactment of the VCAA and did not inform him of the new 
provisions.  As such, the Board finds that the duty to assist 
was satisfied and the case is ready for appellate review.  
See Bernard v. Brown, 4 Vet. App. 384, 392-394 (1993).  See 
also VAOPGCPREC 16-92 (July 24, 1992) (published at 57 Fed. 
Reg. 49,747) (1992). 

Disability ratings are determined by evaluating the extent to 
which a veteran's service connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
VA's Schedule for Rating Disabilities.  See 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.1 (2000).  If two ratings 
are potentially applicable, the higher rating will be 
assigned if the disability more nearly approximates the 
criteria required for that rating; otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.  Any 
reasonable doubt regarding the degree of disability will be 
resolved in favor of the veteran.  See 38 U.S.C.A. § 4.3.

Furthermore, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  Thus, it 
is essential that the disability be considered in the context 
of the entire recorded history when determining the level of 
current impairment.  See 38 C.F.R. § 4.1.  Nevertheless, the 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection of parts of the 
musculoskeletal system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  The functional loss may be due 
to absence of part, or all, of the necessary bones, joints, 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part that becomes painful on use must be regarded as 
seriously disabled.  See	 38 C.F.R. §§ 4.40, 4.45; see also 
DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).

Historically, a December 1956 rating decision granted the 
veteran service connection for residuals of a gunshot wound 
to the right knee and calf.  A 10 percent disability 
evaluation was assigned. 

In August 1996, the veteran filed a claim for an increased 
disability evaluation for his residuals of a shrapnel wound 
to the right calf and thigh.  The veteran was afforded a VA 
examination in March 1997, and a July 1997 rating decision 
continued the 10 percent disability evaluation.  The veteran 
filed a notice of disagreement, a statement of the case was 
issued, and the veteran perfected his appeal.  Following a 
hearing before the RO, a supplemental statement of the case 
was issued.  In January 1999, the veteran was afforded a 
second VA examination, and a May 1999 rating decision again 
continued the 10 percent disability evaluation.  The veteran 
disagreed, and a November 1999 rating decision declined to 
separate the veteran's disability evaluation for his calf and 
knee.  In September 2000, the Board remanded the veteran's 
claim to the RO for additional development.  The RO, in 
August 2001, after completing the requested development, 
issued a rating decision separating the veteran's disability 
evaluations.  The veteran's shrapnel wound of the right calf 
was assigned a 10 percent disability evaluation, and the 
veteran's shrapnel wound to the right thigh was assigned a 
noncompensable disability evaluation.  The veteran disagreed, 
and this appeal followed.

The veteran's service medical records show that the veteran 
incurred a moderate shell fragment wound to the right calf 
and thigh.  According to his records, the veteran sustained a 
shell fragment missile wound, which penetrated his right leg, 
without artery or nerve involvement, on October 9, 1951.  The 
injury was initially treated with debridement and sutures, 
and the wound healed without complications.  In addition, 
records indicate that the veteran was returned to duty on 
November 13, 1951.  A November 19, 1951 treatment record 
indicated that the veteran complained of pain, and that x-
rays showed a piece of shrapnel in his calf muscle.  On 
November 20th, the veteran was given a profile for 3 months.  
Additional treatment records show treatment for acute 
tonsillitis and scarlet fever.  The separation examination 
report noted that the veteran's lower extremities were 
normal.  No scars were noted and there were no 
musculoskeletal disabilities.

The veteran was afforded his first post-service VA 
examination in November 1956.  According to the report, 
examination showed a small superficial circular scar of about 
1/2 inch diameter on the lower third of the right thigh, 
without evidence of muscle, fascia, or subcutaneous 
connective tissue loss.  Examination also revealed a vertical 
scar of about 1 3/4 inch by 1/2 inch on the medial surface of the 
lower portion of the middle third of the right leg, which was 
well healed, nonadherent, and nontender.  There was no 
evidence of muscle, fascia, or subcutaneous connective tissue 
loss below the site of the scar.  Both scars marked the site 
of minor shell fragment wounds, which were treated with 
debridement and secondary closure.  The veteran had full 
range of motion of the lower extremities, without capsular 
thickening, crepitation, edema, or inflammation of the 
joints.  There was also no evidence of a circulatory 
disturbance or other pathology of the right lower extremity.  
The veteran's scars were noted as being superficial and well 
healed.  X-rays revealed a very small metallic foreign body 
in the soft structures of the right calf, approximately three 
inches below the knee.  

According to the March 1997 VA examination report, the 
veteran reported that he sustained a gunshot wound to the 
right tibia and distal femur, as well as the right patella, 
ankle, left arm, and right hand.  He complained of pain in 
the right calf and ankle, as well as the hip and foot.  A 
history of diabetes mellitus and coronary artery disease was 
noted.  Examination showed that the veteran was 
neurologically intact in the lower extremities.  Motor 
strength was 5 out of 5, but sensation was decreased in the 
right leg, in a stocking distribution extending from the 
knee.  Range of motion in the knees, hips, and ankles was 
full, and the skin was intact.  There was no evidence of 
deformity or swelling.  X-rays showed mild degenerative joint 
disease of both knees and ankles and retained shrapnel in the 
right leg.  The veteran was diagnosed with status-post 
gunshot wounds to the bilateral legs, with muscle injury and 
possible nerve injury.  The examiner opined that the veteran 
had evidence of polyneuropathy, "likely due to an underlying 
condition such as his diabetes."  The examiner further 
explained that the veteran's shrapnel injury was a "static 
injury without progression of the [neurologic] component" 
and that the veteran's extent of disability increased due to 
aging, as the actual injury was unlikely to worsen over time.  

VA medical records dated March 1998 show that the veteran 
complained of nighttime calf cramping, foot drop, and that 
his knee gave out when walking.  Examination showed a 
decreased girth of the right calf when compared to the left 
calf and well healed wounds.  The veteran's strength was 5 
out of 5 and dorsiflexion was 4+ out of 5.  X-rays showed 
retained shrapnel in the right calf and moderate 
patellofemoral degenerative joint disease.  He was assessed 
as having night cramping from an unopposed gastroc pull and 
patellofemoral degenerative joint disease causing his knee to 
give out. 

In April 1998, the veteran was afforded a hearing before the 
RO.  According to the transcript, the veteran testified that 
he had a piece of shrapnel inside his right leg that was 2 
inches long and 1 inch wide, which could not be removed at 
the time of his injury because it was deep in the muscle.  He 
also testified that the physician who treated him during 
service said that the only way to remove the shrapnel was to 
take the whole muscle of his leg.  He related that he 
currently experiences collapsing of the right knee or 
numbness of the right leg with prolonged walking and 
cramping.  He also related that he has generalized pain of 
the right leg, and that his right leg is "shriveled up" and 
smaller than his left leg in circumference.  The veteran 
further testified that he had not been receiving treatment on 
an ongoing basis for his residuals of a shrapnel wound to the 
right calf and thigh, but had received treatment for his 
diabetes.  

A May 1998 VA medical record indicates that the veteran had 
mild atrophy of the right lower extremity, with full range of 
motion and nontenderness to palpation.  Strength was normal, 
but sensation was decreased.  He was assessed as having right 
lower extremity peripheral neuropathy.  

The veteran was afforded a second VA examination in January 
1999.  According to the report, the veteran related that he 
was hit by shrapnel in the legs, ankles, and groin, on his 
right side more than his left side.  He also related that he 
was hospitalized, but no shrapnel was removed, and he was 
sent back to duty in about 8 to 10 weeks.  He complained that 
his "right leg quits working" after walking three or four 
blocks, requiring the use of crutches, but that his weakness 
is alleviated by elevating his leg.  He reported that he used 
a right knee brace to support his leg, but that he had never 
had surgery, dislocation, or inflammatory arthritis.  He also 
reported that he used a treadmill for exercise at home, for 
10 minutes to an hour at a time.  The examiner noted that a 
review of the veteran's record indicated that x-rays showed 
patellofemoral degenerative joint disease with mild medial 
joint space narrowing and that an MRI showed degenerative 
joint disease of the lumbar spine.  Review of a February 1996 
nerve conduction study showed that the veteran's tibialis, 
anterior, and gastrocnemius muscles were consistent with 
peripheral neuropathy, but that the nerve changes were 
consistent with age-related changes.  Physical examination 
showed range of motion from zero (0) to 140 degrees and 
evidence of degenerative joint disease of the knee.  There 
was no evidence of effusion or varus and valgus instability 
of the lateral collateral ligaments.  Anterior and posterior 
drawer tests and McMurray's test of the medial and lateral 
meniscus were normal.  X-rays showed a fragment in posterior 
proximal right calf soft tissues, which was stable.  There 
were minimal marginal osteophytes in both knees, consistent 
with degenerative joint disease of the patellofemoral joint, 
with medial joint space narrowing worse since 1997.  The 
right hip x-ray was normal and the right ankle x-ray showed 
vascular calcifications and minimal degenerative joint 
disease.  X-rays of the right tibia and fibula revealed 
metallic radiodensitiy over the proximal tibial diaphysis in 
the dorsal soft tissue.  The diagnoses were status-post 
shrapnel injury to the right leg with residual pain and 
weakness, degenerative joint disease of the knees, mild 
degenerative joint disease of the right ankle with small 
plantar calcaneal spurring, and degenerative joint disease of 
the lumbar spine.

The veteran was most recently afforded a VA examination in 
November 2000, in compliance with the Board remand.  
According to the joints examination report, the veteran 
received a shrapnel wound to the right calf and lateral 
distal thigh in October 1951, with a retained shrapnel 
fragment below the right knee.  The veteran's history of 
diabetes mellitus, arthritis of the multiple joints, coronary 
artery disease, and hyperlipidemia was noted, as was the 
veteran's abnormal 1996 EMG, which suggested peripheral 
neuropathy of the lower extremities.  The veteran complained 
of right knee and calf pain, "give-way" of the right knee, 
and occasional effusions of the right knee and foot.  He also 
complained of right foot pain and difficulty with 
dorsiflexion of the right ankle, as well as numbness in the 
right leg below his knee.  He related that he used a walker, 
but did not bring it to the examination.  The examiner noted 
that the veteran's pain was at the superior border and medial 
aspect of the right knee.  Examination was negative for 
atrophy of the lower extremities or effusion of the right 
knee.  There was tenderness to palpation at the medial aspect 
of the right knee around the patella.  There was no evidence 
of ligamentous laxity of the knee, McMurray's test was 
negative, and range of motion of the right knee was from zero 
(0) to 94 degrees.  Examination of the right foot and ankle 
was negative for tenderness on palpation of the right 
calcaneus, but there was tenderness over the distal right 
Achilles tendon and with forced dorsiflexion of the right 
foot.  X-rays of the right knee demonstrated mild 
degenerative changes in the right knee.  X-rays of the right 
ankle showed no bony changes, except a stable calcaneal spur.  
There was subjective decrease to sensation in a stocking 
distribution over both lower legs.  The impression was mild 
degenerative changes of the right knee, bilateral plantar 
fasciitis with calcaneal spurring, and diabetes mellitus with 
peripheral neuropathy.  The examiner noted that the veteran's 
complaints of "give-way" and pain of the right knee were 
consistent with the degenerative changes in his knee joint.  
The examiner opined that the degenerative changes of the 
right knee were consistent with widespread arthritis, 
especially given the veteran's history of arthritis of the 
multiple joints.  He further opined that the veteran's 
degenerative changes were unlikely to be related to the 
veteran's 1951 shrapnel wound, as it involved a soft tissue 
injury.  

The veteran also received a musculoskeletal examination in 
November 2000.  At the examination, the veteran complained of 
pain in the right calf and Achilles region, in addition to 
the aforementioned right ankle and right knee pain.  
Examination revealed a scar over the distal right lateral 
thigh, which overlaid the iliotibial tendons, but did not 
overlie any significant muscular structures.  There was no 
weakness of the quadriceps muscles, the tensor fascia lata, 
or the biceps femoris.  Examination was negative for evidence 
of atrophy of the right calf or soleus muscles on the right 
side.  There was tenderness to palpation in the distal right 
calf and the Achilles tendon proximal to the calcaneus, but 
there was no tenderness over the right plantar ligament.  
Range of motion of the right ankle was effected by tightness 
in the right Achilles tendon.  The examiner noted that there 
was a known shrapnel fragment in the right calf and that the 
areas of tenderness were deep to the scar along the medial 
aspect of the right calf.  The impression was status-post 
shrapnel wound of the right lateral distal thigh without 
detectable residual muscular or tendon loss, status-post 
shrapnel wound to the medial right calf with residual 
tenderness of the distal calf and resulting Achilles 
tendonitis without detectable weakness of the gastroc and 
soleus muscles of the right lower extremity.

In addition, the veteran received an examination of his 
scars.  The examiner noted that the veteran received shrapnel 
wounds to the medial aspect of his right calf and lateral 
right thigh, and that there was no involvement of the 
arteries or nerves or fractures.  The veteran denied any 
complaints about the resulting scars of the right calf and 
lateral leg, but did complain about his right knee and right 
calf muscles.  The examiner also noted that the veteran did 
not have a history of ulcerations of his scars.  Examination 
revealed a 13-mm circular superficial scar with minimal 
atrophy, but without adhesions to underlying structures on 
the lateral distal right thigh, which overlies the gathering 
of the tendons of the iliotibial tract.  No significant 
muscle structures underlie this scar.  Examination of the 
medial right calf revealed a 3-cm superficial, slightly 
atrophic scar, which was nonadherent along the distal and 
slightly anterior right calf and overlaid the soleus muscle.  
The scars were superficial, warm, and stable, without 
evidence of ulceration or lack of nourishment.  The scars did 
not limit underlying structures.  The diagnosis was status-
post shrapnel wound of the right leg with residual scars of 
the distal right lateral thigh and medial right calf.

The Board notes that during the pendency of this appeal, the 
VA issued new regulations for evaluating disabilities due to 
muscle injuries, as set forth in 38 C.F.R. §§ 4.55, 4.56, and 
4.73.  See 62 Fed. Reg. 30235-30240 (1997) (hereinafter 
referred to as "amended" or "current" regulations).  Those 
regulations were made effective July 3, 1997.  Generally, 
where the laws or regulations change while a case is pending, 
the version most favorable to the claimant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991).  In this case, the RO did not 
initially notify the veteran of the change in regulation.  
However, in the August 2001 rating decision and supplemental 
statement of the case, the RO considered the veteran's claim 
for an increased evaluation under both the former and revised 
regulations.
 
The Board has compared the previous version of the 
regulations affecting the disability under consideration in 
this appeal with the current version of the regulations.  See 
38 C.F.R. §§  4.56, 4.73 (2001); cf. 38 C.F.R. §§ 4.47-4.56, 
4.73 (1996).  Although the current regulations for evaluating 
muscle disabilities have been consolidated and rephrased, the 
elements for consideration in determining the degree of 
disability have not changed.  Therefore, as there have been 
no substantive changes in the regulations that would alter 
the analysis for rating the veteran's disability on appeal, 
the Board will proceed with disposition of this appeal.  

The veteran's shell fragment wound of the right calf, with 
scar, is currently evaluated under the criteria for 
impairment of Muscle Group XI.  See 38 C.F.R. § 4.73, 
Diagnostic Code 5311.  The muscles involved in Muscle Group 
XI include the posterior and lateral crural muscles and the 
muscles of the calf:  triceps surae (gastrocnemius and 
soleus), tibialis posterior, peroneus longus, peroneus 
brevis, flexor hallucis longus, flexor digitorum longus, 
popliteus, and plantaris.  The functions affected by these 
muscles include propulsion, plantar flexion of the foot, 
stabilization of the arch, flexion of the toes, and flexion 
of the knee.  Id.  The currently assigned 10 percent 
disability evaluation reflects moderate disability.  The next 
higher disability evaluation available under Diagnostic Code 
5311 is a 20 percent disability evaluation, which is assigned 
for moderately severe impairment.

The veteran's shell fragment wound of the right thigh, with 
scar, is currently evaluated under the criteria for 
impairment of Muscle Group XIV.  See 38 C.F.R. § 4.73, 
Diagnostic Code 5314.  The muscles involved in Muscle Group 
XIV include the anterior thigh group:  sartorius, rectus 
femoris, vastus externus, vastus intermedius, vastus 
internus, and tensor vaginae femoris.  The functions affected 
by these muscles include extension of the knee, simultaneous 
flexion of the hip and knee, tension of the fascia lata and 
iliotibial band acting with Group XVII in postural support of 
the body, and acting with hamstrings in synchronizing the hip 
and the knee.  Id.  The currently assigned noncompensable 
disability evaluation reflects slight disability.  The next 
higher disability evaluation available under Diagnostic Code 
5314 is a 10 percent disability evaluation, which is assigned 
for moderate impairment.

The Board notes that for purposes of rating muscle 
disabilities, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination, and 
uncertainty of movement.  See 38 C.F.R. § 4.56(c).  In rating 
muscle injuries under Diagnostic Codes 5301 through 5323, 
such disabilities shall be classified as slight, moderate, 
moderately severe, or severe.  See 38 C.F.R. § 4.56(d).  

Under VA regulations, a "slight" muscle disability results 
from an injury that is a simple muscle wound without 
debridement or infection.  See 38 C.F.R. § 4.56 (d)(1)(i).  
Service department records must show a superficial wound with 
brief treatment and return to duty, as well as healing with 
good functional results.  There must be no evidence of any of 
the cardinal signs or symptoms of muscle disability. See 
38 C.F.R. § 4.56 (d)(1)(ii).  The objective findings must 
show that there is a minimal scar, and must be negative for 
evidence of a fascial defect, atrophy, or impaired tonus, as 
well as be negative for impairment of function or retained 
metallic fragments in the muscle tissue.  See 38 C.F.R. 
§ 4.56 (d)(1)(iii).

A "moderate" muscle disability results from an injury that 
is through and through or a deep penetrating wound of short 
track from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection.  See 38 C.F.R. § 4.56 
(d)(2)(i). There must be service department records or other 
evidence of in-service treatment for the wound, as well as a 
record of consistent complaints of one or more of the 
cardinal signs and symptoms of muscle disability, 
particularly a lowered threshold of fatigue after average 
use, which affects the particular functions controlled by the 
injured muscles.  See 38 C.F.R. § 4.56 (d)(2)(ii).  The 
objective findings must consist of entrance and (if present) 
exit scars, small or linear, indicating short track of 
missile through muscle tissue, as well as some loss of deep 
fascia, muscle substance, or impairment of muscle tonus, and 
a loss of power or lowered threshold of fatigue when compared 
to the sound side.  See 38 C.F.R. § 4.56 (d)(2)(iii).

VA regulations provide that a "moderately severe" muscle 
disability shall represent an injury manifested by a through 
and through or deep penetrating wound by a small high 
velocity missile or a large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts 
and intermuscular scarring.  See 38 C.F.R. § 4.56 (d)(3)(i).  
There must be service department records or other evidence 
showing hospitalization for a long period for treatment of 
the wound, as well as a record of consistent complaints of 
cardinal signs and symptoms of muscle disability, as 
described above, and, if present, evidence of inability to 
keep up with work requirements.  See 38 C.F.R. § 4.56 
(d)(3)(ii).  Finally, there must be entrance and (if present) 
exit scars indicating the track of the missile through one or 
more muscle groups; indications on palpation of loss of deep 
fascia, muscle substance, or normal firm resistance of 
muscles compared with sound side; and tests of strength and 
endurance compared with sound side must demonstrate positive 
evidence of impairment.  See 38 C.F.R. § 4.56 (d)(3)(iii).

Upon reviewing the rating criteria for Muscle Group XI in 
relation to the evidence for consideration, the Board finds 
that the veteran's right calf disability picture is most 
consistent with the currently assigned 10 percent disability 
evaluation and that an increased disability evaluation is not 
warranted.  The objective clinical evidence of record does 
not show that the veteran's shell fragment wound of the right 
calf is productive of symptoms indicative of a moderately 
severe disability.  With regard to the veteran's wound, the 
Board acknowledges that the veteran's shrapnel wound was 
penetrating and required treatment with debridement.  
However, there is no evidence of a prolonged infection or 
residual functional impairment, despite a retained metallic 
fragment.  Additionally, there is no evidence of a loss of 
deep fascia, muscle substance, or the normal firm resistance 
of the muscles, as compared with the left calf.  
Significantly, the veteran did not have bone, nerve, or 
vascular damage, and there was no evidence of atrophy or 
deformity.  The veteran did not have weakness of the soleus 
or gastrocnemius muscles.  Likewise, the veteran only had 
tenderness upon deep palpation.  In addition, the veteran's 
decreased range of motion was related to degenerative changes 
of multiple joints, which were unrelated to his shrapnel 
wound.  And, while the Board acknowledges that the veteran 
complained of pain, there is no medical evidence 
demonstrating that the veteran consistently experienced pain 
in his right calf beyond that which is contemplated by the 
currently assigned 10 percent rating.  Further, the veteran 
experiences relief from his pain by elevating his leg.  See 
DeLuca v. Brown, supra.  Therefore, the veteran's right calf 
symptomatology most closely fits within the criteria for the 
currently assigned 10 percent disability evaluation.   

In reviewing the rating criteria for Muscle Group XIV in 
relation to the evidence for consideration, the Board finds 
that the veteran's right thigh disability picture is most 
consistent with the currently assigned noncompensable 
disability evaluation and that an increased disability 
evaluation is not warranted.  The objective clinical evidence 
of record does not show that the veteran's shrapnel wound of 
the right lateral thigh is productive of moderate disability.  
With regard to the veteran's wound, the Board acknowledges 
that the veteran's shrapnel wound required treatment with 
debridement.  However, there is no evidence of infection or 
residual functional impairment.  Additionally, there is no 
evidence of a fascial defect, atrophy, or impaired tonus.  
The veteran had no residual muscle or tendon loss, and there 
was no weakness of the quadriceps muscles, tensor fascia 
lata, or bicep femoris.  Most significantly, the veteran did 
not have bone, vascular, or nerve damage, and there was no 
evidence of retained metallic fragments in his thigh muscle.  
Furthermore, the veteran's scars were superficial and the 
injury healed well, without tenderness or inflammation.  
Moreover, although the veteran was later diagnosed with 
neuropathy and degenerative changes, these disorders were 
unrelated to his shrapnel wound.  In this regard, the Board 
notes that the VA examiners consistently reasoned that the 
veteran's neuropathy and degenerative joint disease were 
related to the veteran's diabetes and age-related arthritis 
of the multiple joints.  Likewise, the veteran's complaints 
of knee pain, limitation of motion, and instability were 
associated with the age-related degenerative joint disease.  
See DeLuca, supra.  As such, the veteran's symptomatology 
does not warrant a compensable disability evaluation for 
residuals of a shrapnel wound to the right thigh.

In reaching this decision, the Board has also considered the 
clinical manifestations of the veteran's residuals of 
shrapnel wounds to the right calf and right thigh, involving 
Muscle Groups XI and XIV, including any effects this 
disability has on the veteran's earning capacity and his 
ordinary activity.  See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  
The Board has also considered and applied all pertinent 
aspects of 38 C.F.R. § 4.71a for musculoskeletal 
disabilities.  However, there is no basis for higher ratings 
under 38 C.F.R. § 4.71a, for residuals of shrapnel wounds to 
the right calf and thigh.

In concluding that the veteran is not entitled to increased 
disability evaluations for residuals of shrapnel wounds to 
the right calf and right thigh, the Board has also considered 
whether the veteran is entitled to a separate disability 
evaluation for his scars.  The rating criteria for evaluating 
scar disabilities is set forth in 38 C.F.R. § 4.118.  The 
only two potentially applicable codes are Diagnostic Codes 
7803 and 7804.  With regard to the criteria for superficial 
and poorly nourished scars with repeated ulceration under 
Diagnostic Code 7803, there is no evidence that the veteran's 
scars of the right calf and right thigh are poorly nourished 
or that the veteran experiences repeated ulceration.  
Examination of the veteran was negative for inflammation, 
tissue loss, or adhesion.  According to Diagnostic Code 7804, 
a 10 percent rating is prescribed for scars, superficial, 
tender and painful on objective demonstration.  The VA 
examiners reported that the veteran had superficial scars, 
but that the scars were not tender or painful.  Considering 
the totality of the record, the Board concludes that the 
findings do not warrant an additional compensable rating 
under these criteria.

Finally, the Board has considered whether the veteran is 
entitled to an increased disability evaluation on an extra-
schedular basis.  However, the Board concludes that the 
record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1).  In this regard, the Board finds that there 
has been no showing by the veteran that his shrapnel wounds 
of the right calf and thigh, standing alone, resulted in 
marked interference with employment or necessitated frequent 
periods of hospitalization so as to render impractical the 
application of the regular rating schedule standards.  The 
veteran's shrapnel wounds of the right calf and thigh have 
not required any significant medical intervention since the 
veteran was discharged from service.  Accordingly, the Board 
finds that the criteria for submission for assignment of an 
extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
have not been met.  

In conclusion, the Board finds that the preponderance of the 
evidence is against the finding of entitlement to increased 
ratings for residuals of shrapnel wounds to the right calf 
and right thigh, on either a schedular or an extra-schedular 
basis.



ORDER

An evaluation in excess of 10 percent for residuals of a 
shrapnel wound to the right calf, with scar, is denied.  

A compensable disability evaluation for residuals of a 
shrapnel wound to the right thigh, with scar, is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

